DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
This Communication is a Non-Final in response to the Request for Continued Examination filed on the 2nd day of August, 2022, Amendments and Remarks filed on the 30th day of August, 2022. Currently claims 1-20 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30th day of August, 2022, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20060080136 to Frank in view of U.S. Patent Application Publication No. 20180285996 to Ma.
Referring to Claim 1, Frank discloses a method comprising: 
receiving, from one or more data sources and utilizing a data acquisition system, information about products; and
identifying intellectual-property assets; 
Frank discloses receiving, from one or more data sources, information about products; identifying intellectual-property assets and identifying intellectual-property assets (see at least Frank: ¶ 57 and 140).
determining, utilizing an intellectual property mapping and learning system, one or more relationships between individual ones of the products and individual ones of the intellectual-property asset, wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships
Frank discloses determining one or more relationships between individual ones of the products and individual ones of the intellectual-property assets (see at least Frank: ¶ 148, and 384).
Frank does not explicitly disclose the claim language directed to wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships (further addressed below).
generating, based at least in part on the one or more relationships, association data indicating the one or more relationships between the individual ones of the products and the individual ones of the intellectual-property assets 
Frank discloses generating, based at least in part on the one or more relationships, association data indicating the one or more relationships between the individual ones of the products and the individual ones of the intellectual-property assets (see at least Frank: ¶ 148, 384).
receiving a request to identify an intellectual-property asset of the intellectual-property assets that corresponds to a product of the products 
Frank discloses receiving a request to identify an intellectual-property asset of the intellectual-property assets that corresponds to a product of the products (see at least Frank: ¶ 243-252, 258, 298-317, and 396-402).
identifying, utilizing an intellectual property mapping and learning system and based at least in part on the association data, the intellectual-property asset that corresponds to the product 
Frank discloses identifying, based at least in part on the association data, the intellectual-property asset that corresponds to the product (see at least Frank: ¶ 243-252, 258, 298-317, and 396-402).
determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product; and 
generating, utilizing an intellectual property mapping and learning system, a response to the request, the response indicating that the intellectual-property asset is associated with the product and indicating the specific portion of the intellectual-property asset that corresponds to the product
Frank discloses generating a response to the request, the response indicating that the intellectual-property asset is associated with the product (see at least Frank: ¶ 148, 243-252, 258, 298-317, 384, and 396-402).
However, Frank does not go into specific detail of what are the learning mechanisms. 
Therefore, Frank does not explicitly disclose the claim language directed to:
wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships
determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product; and 
generating, utilizing an intellectual property mapping and learning system, a response to the request, the response indicating that the intellectual-property asset is associated with the product and indicating the specific portion of the intellectual-property asset that corresponds to the product
However, Ma, which like Frank talks about method and system for managing intellectual property information using a blockchain, teaches it is known to apply language processing to information, apply machine learning techniques such as incorporating and training a machine learning model (see at least Ma: Abstract, ¶ 120, 152, 164, 174, and 216), as well as teaching that the system analyzes product information and compares the received input of ideas and products to stored product and idea information (see at least Ma: ¶ 73, 100, 120, and 198).
Furthermore, Ma teaches determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships and determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product and generating, utilizing an intellectual property mapping and learning system, a response to the request (search/input), the response indicating that the intellectual-property asset is associated with the product and indicating the specific portion of the intellectual-property asset that corresponds to the product (see at least Ma: Abstract, ¶ 118-121 (discusses determining classification information during the automatic ontology induction system and cross referencing of patent and product information), 120, 143 (automatically determining keywords and classifications), 152, 164, 174, 183 (further information on the data processing and determination system) and 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Ma) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Frank) to facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other task, are desirable. One of ordinary skill in the art would have been motivated to apply the known technique of using machine learning and language processing technique when classifying asset information because it would facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other tasks (see Ma: ¶ 16). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Ma) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Frank) to result in a classifier that may be used to more accurately perform automatic asset classification, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using machine learning and language processing technique when classifying asset information to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other task, are desirable). See also MPEP § 2143(I)(D).

Referring to Claim 2, the combination of Frank and Ma teaches the method of claim 1, including wherein the data sources include a publicly-accessible data source, and the method further comprises: 
determining a keyword associated with the product; identifying, based at least in part on the publicly-accessible data source, data corresponding to the keyword; and extracting the data that corresponds to the keyword from the publicly-accessible data source
Frank discloses determining a keyword associated with the product; identifying, based at least in part on the publicly-accessible data source, data corresponding to the keyword; and extracting the data that corresponds to the keyword from the publicly-accessible data source (see at least Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 3, the combination of Frank and Ma teaches the method of claim 1, including wherein the data sources include a data store associated with a first organization offering the product for acquisition, and the method further comprises: 
determining, by a second organization, a keywords associated with the product; identifying, by the second organization and from the data store of the first organization, data that corresponds to the keyword; and extracting, by the second organization, the data that corresponds to the keyword
Frank discloses wherein the data sources include a data store associated with a first organization offering the product for acquisition, and the method further comprises: determining, by a second organization, a keywords associated with the product; identifying, by the second organization and from the data store of the first organization, data that corresponds to the keyword; and extracting, by the second organization, the data that corresponds to the keyword (see at least Frank: ¶ 206, 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 4, the combination of Frank and Ma teaches the method of claim 3, including further comprising: 
identifying, utilizing the data store, data indicating a relationship between the intellectual- property asset and the product; and wherein generating the association data comprises generating the association data based at least partly on the data indicating the relationship between the intellectual-property asset and the product.
Frank discloses identifying, utilizing the data store, data indicating a relationship between the intellectual- property asset and the product; and wherein generating the association data comprises generating the association data based at least partly on the data indicating the relationship between the intellectual-property asset and the product (see at least Frank: ¶ 148 and 384).

Referring to Claim 5, the combination of Frank and Ma teaches the method of claim 1, including wherein the request comprises a first request, and the method further comprises: 
causing a second request for information about the product to be at least one of published on a website accessible to computing devices; or sent to the computing devices; 
Frank discloses causing a second request for information about the product to be at least one of published on a website accessible to computing devices; or sent to the computing devices (see at least Frank: ¶ 182, 206, 282-284, 287, 291-299, 313-316 and 326-335).
receiving, in response to the second request, data indicating at least one of a source of the information or the information.
Frank discloses receiving, in response to the second request, data indicating at least one of a source of the information or the information (see at least Frank: ¶ 182, 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 6, the combination of Frank and Ma teaches the method of claim 1, including further comprising: 
generating a user interface including a user-interface element configured to receive input representing information about the intellectual-property asset; 
receiving, utilizing the user-interface element, the input; 
Frank discloses generating a user interface including a user-interface element configured to receive input representing information about the intellectual-property asset; receiving, utilizing the user-interface element, the input (see at least Frank: ¶ 131, 148, 274, 281, 384, 386, 388, 396, 403, 410, 417, and 419).
wherein generating the association data comprises generating the association data based at least in part on the input.
Frank discloses wherein generating the association data comprises generating the association data based at least in part on the input (see at least Frank: ¶ 131, 148, 274, 281, 384, 386, 388, 396, 403, 410, 417, and 419).

Referring to Claim 7, the combination of Frank and Ma teaches the method of claim 1, including further comprising: 
determining a metric associated the intellectual-property asset, the metric including at least one of a measure of breadth of at least a portion of the intellectual-property asset; 
a measure of exposure associated with at least a portion of the intellectual-property asset; or a measure of coverage of at least a portion of the intellectual-property asset; 
Frank discloses determining a metric associated the intellectual-property asset, the metric including at least one of a measure of breadth of at least a portion of the intellectual-property asset and a measure of exposure associated with at least a portion of the intellectual-property asset; or a measure of coverage of at least a portion of the intellectual-property asset in that the Frank disclosure discusses determining scope and protection breadth of the various inventions as applied to the possible avenues to pursue for protection (see at least Frank: ¶ 178, 200, and 472).
determining revenue associated with the product over a period of time;
Frank discloses determining revenue associated with the product over a period of time (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478). 
determining, based at least partly on the metric, an amount of the revenue to attribute to at least a portion of the intellectual-property asset.
Frank discloses determining, based at least partly on the metric, an amount of the revenue to attribute to at least a portion of the intellectual-property asset (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478). 

Referring to Claim 8, Frank discloses a system comprising: 
one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations 
Frank discloses one or more processors; and one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed by the one or more processors, cause the one or more processors to perform operations (see at least Frank: ¶ 127-130, 229, and 232).
the operation comprising:
receiving, utilizing a data acquisition system, information about at least one of products or services, at least a portion of the information including economic data
Frank discloses receiving information about at least one of products or services, at least a portion of the information including economic data (see at least Frank: ¶ see at least Frank: ¶ 57, 63, 140, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).
determining, utilizing an intellectual property mapping and learning system, a relationship been between a product of the products or a service of the services and an intellectual-property asset, wherein determining the relationship is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products the and features of intellectual-property assets to determine relationships; 
Frank discloses determining a relationship been between a product of the products or a service of the services and an intellectual-property asset (see at least Frank: ¶ 148, and 384).
Frank does not explicitly disclose the claim language directed to wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships (further addressed below).
generating association data indicating the relationship between the product or the service and the intellectual-property asset
Frank discloses generating association data indicating the relationship between the product or the service and the intellectual-property asset (see at least Frank: ¶ 184, and 284).
identifying, utilizing the intellectual property mapping and learning system and based at least in part on the association data, the intellectual-property asset of multiple intellectual-property assets that corresponds to the product or the service
Frank discloses identifying, based at least in part on the association data, the intellectual-property asset of multiple intellectual-property assets that corresponds to the product or the service (see at least Frank: ¶ 243-252, 258, 298-317, and 396-402).
determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product; and 
Frank discloses generating a response to the request, the response indicating that the intellectual-property asset is associated with the product (see at least Frank: ¶ 148, 243-252, 258, 298-317, 384, and 396-402).
However, Frank does not go into specific detail of what are the learning mechanisms. 
Therefore, Frank does not explicitly disclose the claim language directed to:
wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships
determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product; and 
generating, utilizing an intellectual property mapping and learning system, a response to the request, the response indicating that the intellectual-property asset is associated with the product and indicating the specific portion of the intellectual-property asset that corresponds to the product

However, Ma, which like Frank talks about method and system for managing intellectual property information using a blockchain, teaches it is known to apply language processing to information, apply machine learning techniques such as incorporating and training a machine learning model (see at least Ma: Abstract, ¶ 120, 152, 164, 174, and 216), as well as teaching that the system analyzes product information and compares the received input of ideas and products to stored product and idea information (see at least Ma: ¶ 73, 100, 120, and 198).
Furthermore, Ma teaches determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships and determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product and generating, utilizing an intellectual property mapping and learning system, a response to the request (search/input), the response indicating that the intellectual-property asset is associated with the product and indicating the specific portion of the intellectual-property asset that corresponds to the product (see at least Ma: Abstract, ¶ 118-121 (discusses determining classification information during the automatic ontology induction system and cross referencing of patent and product information), 120, 143 (automatically determining keywords and classifications), 152, 164, 174, 183 (further information on the data processing and determination system) and 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Ma) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Frank) to facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other task, are desirable. One of ordinary skill in the art would have been motivated to apply the known technique of using machine learning and language processing technique when classifying asset information because it would facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other tasks (see Ma: ¶ 16). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Ma) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Frank) to result in a classifier that may be used to more accurately perform automatic asset classification, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using machine learning and language processing technique when classifying asset information to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other task, are desirable). See also MPEP § 2143(I)(D).

Referring to Claim 9, the combination of Frank and Ma teaches the system of claim 8, including wherein the information about the at least one of the products or the services includes a description of at least one of the product or the service, and the operations further comprise determining a feature of the at least one of the product or the service based at least partly on the description (see at least Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328).

Referring to Claim 10, the combination of Frank and Ma teaches the system of claim 9, including wherein the feature comprises a first feature, and the operations further comprise: identifying, based at least in part on at least one of a publicly-accessible data source or a data source of an organization offering at least one of the product or the service, information about the intellectual-property asset; determining a second feature of the intellectual-property asset based at least partly on the information about the intellectual-property asset; and wherein generating the association data comprises generating the association data based at least in part on the first feature and the second feature (see at least Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328; see also Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 11, the combination of Frank and Ma teaches the system of claim 8, including wherein the intellectual-property asset comprises a patent document, and the operations further comprise: receiving a description of at least one of the product or the service, the description including words related to the at least one of the product or the service; determining that at least a portion of the words are included in a claim of the patent document; and wherein the association data indicates that the claim corresponds to the at least one of the product or the service based at least partly on the at least the portion of the words being included in the claim (see at least Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 12, the combination of Frank and Ma teaches the system of claim 8, including the operations further comprising generating a user interface including one or more user-interface elements configured to capture information about the multiple intellectual-property assets, the one or more user-interface elements including at least one of: a first element configured to receive first information associated with trade secret documents; a second element configured to receive second information associated with trademark documents; or a third element configured to receive third information associated with copyright documents (see at least Frank: ¶ 131, 148, 274, 281, 384, 386, 388, 396, 403, 410, 417, and 419).

Referring to Claim 13, the combination of Frank and Ma teaches the system of claim 8, including the operations further comprising: 
causing a request for information about at least one of the product or the service to be at least one of: published on a website accessible to computing devices; or sent to the computing devices
Frank discloses causing a request for information about at least one of the product or the service to be at least one of: published on a website accessible to computing devices; or sent to the computing devices (see at least Frank: ¶ 182, 206, 282-284, 287, 291-299, 313-316 and 326-335).
receiving, in response to the request, data indicating at least one of a source of the information or the information
Frank discloses receiving, in response to the request, data indicating at least one of a source of the information or the information (see at least Frank: ¶ 182, 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 14, the combination of Frank and Ma teaches the system of claim 8, including the operations further comprising: 
determining, based at least partly on the economic data, an amount of revenue associated with at least one of the product or the service obtained over a period of time; 
determining a portion of the amount of revenue to attribute to the intellectual-property asset; and 
determining a value of the intellectual-property asset based at least partly on the portion of the amount of the revenue
Frank discloses determining, based at least partly on the economic data, an amount of revenue associated with at least one of the product or the service obtained over a period of time; determining a portion of the amount of revenue to attribute to the intellectual-property asset; and determining a value of the intellectual-property asset based at least partly on the portion of the amount of the revenue (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).

Referring to Claim 15, Frank discloses a method comprising: 
receiving, utilizing a data acquisition system, information about at least one of products or services, at least a portion of the information including economic data associated with the at least one of the products or the services; 
Frank discloses receiving information about at least one of products or services, at least a portion of the information including economic data associated with the at least one of the products or the services (see at least Frank: ¶ see at least Frank: ¶ 57, 63, 140, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).
determining, utilizing an intellectual property mapping and learning system, relationships between individual ones of the at least one of the products or services and individual ones of intellectual-property assets wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationship; 
Frank discloses determining relationships between individual ones of the at least one of the products or services and individual ones of intellectual-property assets (see at least Frank: ¶ 148, and 384).
Frank does not explicitly disclose the claim language directed to wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships (further addressed below).
generating association data indicating the relationships between the individual ones of the products and the individual ones of the intellectual-property assets; 
Frank discloses generating association data indicating the relationships between the individual ones of the products and the individual ones of the intellectual-property assets (see at least Frank: ¶ 184, and 284).
identifying, based at least in part on the association data, an intellectual-property asset of the intellectual-property assets that corresponds to at least one of a product or a service of the at least one of the products or services; 
Frank discloses identifying, based at least in part on the association data, an intellectual-property asset of the intellectual-property assets that corresponds to at least one of a product or a service of the at least one of the products or services (see at least Frank: ¶ 243-252, 258, 298-317, and 396-402).
determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product; and 
generating, utilizing the intellectual property mapping and learning system, data indicating that: the intellectual-property asset is associated with the at least one of the product or the service; and indicating the portion of the intellectual-property asset that is associated with the at least one of the product or the service
Frank discloses generating a response to the request, the response indicating that the intellectual-property asset is associated with the product (see at least Frank: ¶ 148, 243-252, 258, 298-317, 384, and 396-402).
However, Frank does not go into specific detail of what are the learning mechanisms. 
Therefore, Frank does not explicitly disclose the claim language directed to:
wherein determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships
determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product; and 
generating, utilizing the intellectual property mapping and learning system, data indicating that: the intellectual-property asset is associated with the at least one of the product or the service; and indicating the portion of the intellectual-property asset that is associated with the at least one of the product or the service
However, Ma, which like Frank talks about method and system for managing intellectual property information using a blockchain, teaches it is known to apply language processing to information, apply machine learning techniques such as incorporating and training a machine learning model (see at least Ma: Abstract, ¶ 120, 152, 164, 174, and 216), as well as teaching that the system analyzes product information and compares the received input of ideas and products to stored product and idea information (see at least Ma: ¶ 73, 100, 120, and 198).
Furthermore, Ma teaches determining the one or more relationships is performed by the intellectual property mapping and learning system utilizing a trained machine learning model configured to analyze features of products and features of intellectual-property assets to determine relationships and determining, utilizing the intellectual property mapping and learning system, a specific portion of the intellectual-property asset that corresponds to the product and generating, utilizing an intellectual property mapping and learning system, a response to the request (search/input), the response indicating that the intellectual-property asset is associated with the product and indicating the specific portion of the intellectual-property asset that corresponds to the product (see at least Ma: Abstract, ¶ 118-121 (discusses determining classification information during the automatic ontology induction system and cross referencing of patent and product information), 120, 143 (automatically determining keywords and classifications), 152, 164, 174, 183 (further information on the data processing and determination system) and 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Ma) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Frank) to facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other task, are desirable. One of ordinary skill in the art would have been motivated to apply the known technique of using machine learning and language processing technique when classifying asset information because it would facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other tasks (see Ma: ¶ 16). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using machine learning and language processing technique when classifying asset information (as disclosed by Ma) to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification (as disclosed by Frank) to result in a classifier that may be used to more accurately perform automatic asset classification, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using machine learning and language processing technique when classifying asset information to the known method and system of classifying asset and product information using the keywords found in the technical disclosure and technical references in order to determine an accurate classification to facilitate the preparation of intellectual property documents, including patent applications, securing intellectual property rights and managing intellectual property assets and licensing, tracking royalty payments, and many other task, are desirable). See also MPEP § 2143(I)(D).

Referring to Claim 16, the combination of Frank and Ma teaches the method of claim 15, including further comprising: causing a request for information about the at least one of the product or the service to be at least one of: published on a website accessible to computing devices; or sent to the computing devices; and receiving, in response to the request, data indicating at least one of a source of the information or the information  (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478).

Referring to Claim 17, the combination of Frank and Ma teaches the method of claim 15, including further comprising: receiving input data indicating that at least one of the products or services does not correspond to at least one of the intellectual-property assets; and causing the association data to indicate that the at least one of the products or services does not correspond to the at least one of the intellectual-property assets (see at least Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328; see also Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335).

Referring to Claim 18, the combination of Frank and Ma teaches the method of claim 15, including wherein the intellectual-property assets include a patent document and a trademark document (see at least Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145), and the method further comprises: 
receiving a description of the product or the service; 
Frank discloses receiving a description of the product or the service (see at least Frank: ¶ 57 and 140; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328).
determining a first relationship between the patent document and the product or the service based at least partly on a first number of words included in a claim of the patent document corresponding to a second number of words included in the description of the product or the service; 
Frank discloses determining a first relationship between the patent document and the product or the service based at least partly on a first number of words included in a claim of the patent document corresponding to a second number of words included in the description of the product or the services (see at least Frank: ¶ 57, 140, 148, and 382; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328).
determining a second relationship between the trademark document and the product or the service based at least partly on a third number of words included in a description of goods and services of the trademark document corresponding to the second number of words included in the description of the product or the service; and 
Frank discloses determining a first relationship between the patent document and the product or the service based at least partly on a first number of words included in a claim of the patent document corresponding to a second number of words included in the description of the product or the services (see at least Frank: ¶ 57, 140, 148, and 382; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328; see also Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145).
wherein the association data includes: a first association between the claim of the patent document and the product or the service; and a second association between the trademark document and the product or the service
Frank discloses wherein the association data includes: a first association between the claim of the patent document and the product or the service; and a second association between the trademark document and the product or the service (see at least Frank: ¶ 57, 140, 148, and 382; see also Frank: ¶ 136, 140, 145, 285, 296, 300, 307-316, and 328; see also Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145)

Referring to Claim 19, the combination of Frank and Ma teaches the method of claim 18, including wherein the economic data includes revenue of the product or the service over a period of time (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478), and the method further comprising: 
determining, based at least partly on a first measure of breadth of the claim of the patent document, a first portion of the revenue to attribute to the claim of the patent document; and 
determining, based at least partly on a second measure of breadth of the description of goods and services included in the trademark document, a second portion of the revenue to attribute to the trademark document.
Frank discloses determining, based at least partly on a first measure of breadth of the claim of the patent document, a first portion of the revenue to attribute to the claim of the patent document (see at least Frank: ¶ 63, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478)
Frank discloses determining, based at least partly on a second measure of breadth of the description of goods and services included in the trademark document, a second portion of the revenue to attribute to the trademark document in that the Frank disclosure discusses determining scope and protection breadth of the various inventions as applied to the possible avenues to pursue for protection (see at least Frank: ¶ 178, 200, and 472).

Referring to Claim 20, the combination of Frank and Ma teaches the method of claim 15, including wherein the intellectual-property assets include a trade secret and a trademark document (see at least Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145), and the method further comprises: 
receiving a description of the product or the service; 
Frank discloses receiving information about at least one of products or services, at least a portion of the information including economic data associated with the at least one of the products or the services (see at least Frank: ¶ see at least Frank: ¶ 57, 63, 140, 201, 211, 235, 241-242, 349, 356-357, 414-415, 464, 468, 472, and 478; see also Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335)).
determining a relationship between the trade secret document and the product or the service based at least partly on a first number of words included in the trade secret document corresponding to a second number of words included in the description of the product or the service; and wherein the relationships include a relationship between the trade secret document and the product or the service
Frank discloses determining a relationship between the trade secret document and the product or the service based at least partly on a first number of words included in the trade secret document corresponding to a second number of words included in the description of the product or the service; and  wherein the relationships include a relationship between the trade secret document and the product or the service (see at least Frank: ¶ 282-284, 287, 291-299, 313-316 and 326-335; see also Frank: ¶ 52-53, 59, 75, 91, 97, and 105-145).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 under 103 have been considered but are moot because the amendments necessitated further search and consideration which lead to new reasons and rationales explained in the applied rejection. The claims stand rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689